By the Court, Niles, J.:
We cannot disregard the findings of the Court, upon the ground that they were filed subsequent to the entry of the judgment. It has been held that the Practice Act is merely directory, as to the time of filing the findings, and as to the order of filing in relation to the entry of the judgment. (Vermule v. Shaw, 4 Cal. 216; Polhemus v. Carpenter, 42 Cal. 375.)
It is evident that the principles announced by this Court in Broad v. Broad, 40 Cal. 493, are decisive of this case. Charles Broad was a tenant in common with the plaintiff's of the land in controversy at the date of his conveyance to William Martin. The plaintiffs have never parted with their *230title, and have still an interest in the land which entitles them to some measure of relief. The findings were based upon the theory of an entire want of title in the plaintiffs, and do not sufficiently inform us of the relative rights of the parties to enable us to direct the manner of partition.
Judgment reversed, and cause remanded for a new trial.